UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6566



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


PHILIP MANGLITZ,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-95-314-S, CA-99-2997-HNM)


Submitted:   August 24, 2000                 Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Philip Manglitz, Appellant Pro Se. Richard Charles Kay, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Philip Manglitz seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we dismiss the appeal on

the reasoning of the district court. See United States v. Manglitz,

Nos. CR-95-314-S; CA-99-2997-HNM (D. Md. Mar. 15, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                2